Citation Nr: 1438588	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an increased disability rating for right lower extremity deep venous thrombosis (DVT) in excess of 20 percent from August 31, 2006 to May 6, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
October 1988 to October 1992, and from July 1996 to August 1997.
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  VA received the claim for an increased rating on August 31, 2006.

In February 2009, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining relevant VA treatment records, and scheduling the Veteran for an updated VA examination.  This development has been completed and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In May 2010, the AOJ awarded a 100 percent disability rating for right lower extremity DVT and assigned an effective date of May 6, 2009.  The Veteran asserts that a higher rating of 100 percent should also be granted for the rating period prior to May 6, 2009.

As reflected on the title page of this decision, the Board has characterized the issue on appeal involving the Veteran's right lower extremity DVT as a higher disability rating in excess of 20 percent from August 31, 2005 to May 6, 2009.  Based on the Veteran's use of the phrase "earlier effective date" to describe disagreement with the early stage of rating, the RO developed this issue as entitlement to an "effective date" earlier than May 6, 2009 for the grant of the 100 percent rating for right lower extremity DVT.  The May 2010 rating decision awarded a 100 percent rating for right lower extremity DVT for the part of the appeal period from May 6, 2009; therefore, the December 2006 rating decision did not become final as it applies to the rating period from August 31, 2006 to May 6, 2009 because the Veteran disagreed with the denial of a higher rating for the entire appeal period.  Moreover, there can be only one valid notice of disagreement (NOD) as to a particular claim until a final RO or Board decision has been rendered in that matter, or the appeal has been withdrawn by the claimant.   Isenbart v. Brown, 7 Vet. App. 537 (1995).  Therefore, the Board is characterizing this case as a higher rating for right lower extremity DVT.  The same question of when entitlement to a higher rating arose is the defining question for either the rating issue or the "earlier effective date" issue.  The Board's characterization of the issue on appeal does not change the analysis or the outcome of the issue regarding an increased rating for right lower extremity DVT from August 31, 2006 to May 6, 2009.  Accordingly, there is no prejudice to the Veteran in phrasing the issue on appeal as a single claim for a higher rating.

The Board notes that in November 2004 VA received a statement from the Veteran in which he indicated that he wished to appeal the clotting disorder disability rating.   To clarify whether the Veteran intended to file a claim for increased rating, VA sent a letter dated in November 2004 explaining that, if the Veteran wished to reopen a claim for an increase with respect to any of the service-connected disabilities, he should use the attached Form 21-4138 and provide evidence that showed that the condition was worse.  Where evidence requested in connection with a claim for benefits (to include identifying information and releases for private treatment records) is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a) (2013).  VA received no response to the November 2004 letter within one year; therefore, the Board finds that a November 2004 claim for increased rating for right lower extremity DVT, if any, is considered abandoned.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  From August 31, 2006 to May 6, 2009, the Veteran's right lower extremity DVT caused persistent edema and stasis pigmentation. 

2.  At no time from August 31, 2006 to May 6, 2009 did the Veteran's right lower extremity DVT cause persistent ulceration. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating, but no greater than 40 percent, for right lower extremity DVT, have been met during the appeal period from August 31, 2006 to May 6, 2009.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the claim for an increased rating for right lower extremity DVT, as the AOJ has awarded a 100 percent rating for the period from May 6, 2009, there are no further VCAA duties with respect to the rating period from May 6, 2009.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  The RO issued a September 2006 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

As to the duty to assist relating to the appeal period from August 31, 2006 to May 6, 2009, pertinent post-service VA and private treatment records have been obtained and lay statements by the Veteran and coworkers have been associated with the claims file.  The RO arranged for a VA examination in September 2006.  The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinion offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met with regard to the claim for increased rating for right lower extremity DVT.  38 C.F.R. § 3.159(c)(4). 

The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected right lower extremity DVT has changed during the course of the appeal to warrant a staged rating as explained below. 

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505.  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim.  If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston v. Shinseki, 605 F.3d at 984 (Fed. Cir. 2010), the effective date is no earlier than the date of the claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 
38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  The Board has considered whether it is factually ascertainable that the Veteran's right lower extremity DVT had increased within one year of receipt of his claim on August 31, 2006, but finds that it did not.  See Gaston, 605 F.3d 979. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Right Lower Extremity DVT Increased Rating Analysis

From August 31, 2006 to May 6, 2009

Under Diagnostic Code (DC) 7121, deep venous thrombosis warrants a 10 percent rating for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under DC 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

Turning to the record, for the appeal period from August 31, 2006 to May 6, 2009, the Veteran is in receipt of a 20 percent rating for right lower extremity DVT under DC 7121.  38 C.F.R. § 4.104.  The Veteran contends that a 100 percent rating from August 31, 2006 to May 6, 2009 for right lower extremity DVT is warranted.  He has indicated that, even with multiple surgeries, the right leg is persistently swollen.  See August 2007 VA Form 9 and April 2009 Veteran statement.  

Based upon the evidence of record, the Board finds that from August 31, 2006 to May 6, 2009, the evidence is in relative equipoise as to whether the Veteran's right lower extremity DVT caused persistent edema and stasis pigmentation and, therefore, a 40 percent rating is warranted under DC 7121.  38 C.F.R. § 4.104.  The November 2006 VA examination report showed that the Veteran reported pain, fatigue, heavy feeling, throbbing, persistent swelling, which was partially relieved  during sleep, and persistent skin discoloration of the right lower extremity.  Upon examination, the November 2006 VA examiner found that Veteran had nonpersistent edema and persistent stasis pigmentation.  VA treatment records during this period showed that the Veteran consistently complained of persistent edema and pain but did not report skin discoloration of the right lower extremity with medical findings of persistent edema.  An April 2009 statement by a coworker of the Veteran, who is nurse practitioner, indicated that the Veteran had persistent edema, intermittent subcutaneous induration, and persistent stasis pigmentation of the right lower extremity, which got worse in the swelling area even though the Veteran wore compression stocking on a regular basis.  Accordingly, the Board finds that evidence is in relative equipoise as to whether the service connected right lower extremity DVT caused persistent edema and stasis pigmentation; resolving reasonable doubt in the Veteran's favor, a 40 percent rating is warranted from August 31, 2006 to May 6, 2009 under DC 7121.  38 C.F.R. §§ 4.7, 4.104.  

The Board finds that the weight of the evidence is against the assignment of a rating in excess of 40 percent for right lower extremity DVT from August 31, 2006 to May 6, 2009.  In order to qualify for the next higher rating of 60 percent, DC 7121 requires a showing that the right lower extremity DVT caused persistent ulceration in addition to the already-established persistent edema and stasis pigmentation.  The November 2006 VA examination showed that the Veteran denied the presence of ulceration and, upon examination, the VA examiner found no ulceration.  VA treatment records during this period were mostly silent with respect to ulceration of the right lower extremity except for a May 2007 notation of small ulcers that had formed and healed and a May 2009 notation of intermittent ulcerations; this demonstrates that the Veteran had intermittent ulcerations during the appeal period from August 31, 2006 to May 6, 2009.  Moreover, the April 2009 by the Veteran's coworker provided findings of edema, intermittent subcutaneous induration, and persistent stasis pigmentation but was silent with respect to ulcerations.  It would be expected that a coworker of the Veteran providing a statement in support of the Veteran's claim for a higher rating would report all of the symptoms she observed and, therefore, the absence of notation of persistent ulceration in the April 2009 coworker statement is evidence that the Veteran did not have persistent ulceration.  Finally, except for the two notations in the VA treatment records of intermittent ulceration, at no point during the appeal period from August 31, 2006 to May 6, 2009 did the Veteran report that he had persistent ulceration of the right lower extremity due to DVT.  

In considering all of the factors described above, the Board finds that the weight of the lay and medical evidence of record establishes that the right lower extremity DVT does not approximate the criteria for a disability rating in excess of 40 percent August 31, 2006 to May 6, 2009.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right lower extremity DVT is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating assigned under DC 7121 is based on the average impairment of earning capacity resulting from edema, stasis pigmentation, and ulceration and the rating is based on specific criteria of manifestations of the disability on the body.  The rating criteria (DC 7121) includes schedular rating criteria of edema (whether intermittent or persistent or subcutaneous), aching, fatigue after prolonged standing or walking, whether symptoms relieved or not relieved by elevation or compression hosiery, whether stasis pigmentation or eczema, whether there is ulceration (and, if so, whether ulceration is intermittent or persistent), and whether there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  The record contains no indication that the Veteran's disability causes him greater difficulty or other impairment or symptoms or findings than those contemplated by the 40 percent rating that has been assigned from August 31, 2005 to May 6, 2009 or that is contemplated in the rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected right lower extremity DVT and referral for consideration of an extraschedular evaluation is not warranted.
 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran, such as pain, persistent edema, persistent stasis pigmentation, and intermittent ulceration specifically contemplated by the criteria discussed above, including the effect on his daily life.  

According to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Accordingly, the Board finds that the assigned 40 percent rating adequately addresses the disability picture from August 31, 2005 to May 6, 2009.  In the absence of exceptional factors associated with the Veteran's right lower extremity DVT, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher disability rating of 40 percent for right lower extremity DVT for the period from August 31, 2005 to May 6, 2009 is granted.


REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

The Veteran has been awarded a 100 percent disability rating for right lower extremity DVT from May 6, 2009.  Accordingly, the Board finds that, for the period from May 6, 2009, the issue of entitlement to a TDIU is moot because a TDIU is awarded only where the schedular rating is "less than total."  See 38 C.F.R. 
§ 4.16(a).

With respect to the period from August 31, 2005 to May 6, 2009, because the Veteran was in receipt of a "less than total" schedular rating, the Board will consider the issue of entitlement to a TDIU.  The November 2006 VA examiner opined that the service-connected right lower extremity DVT had a significant impact on the Veteran's occupation as an emergency room nurse.  Specifically, the VA examiner indicated that in November 2005 the Veteran modified his job in order to be able to sit as needed.  The Veteran reported to the November 2006 VA examiner that he had previously cut back on work hours from four 12-hour shifts per week to two 12-hour shifts and one 8-hour shift per week.  He stated that he then transferred to urgent care so he could work three 12-hour shifts per week.  The Veteran advanced that he had to have a day off between shifts in order to better manage right leg swelling and that he had to refuse assignments due to such swelling.  Moreover, in an April 2009 statement, the Veteran stated that the right leg was persistently swollen, which he reports affected his job more than before, and requested consideration of this matter as part of the appeal.  It is unclear whether or not the Veteran is currently employed.

Taking Rice into consideration, the Board construes this evidence to be a new claim for a TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion would also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Additionally, any records or evidence identified by the Veteran as relevant to a claim for a TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

2. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement on VA Form 21-8940 regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3. Schedule the Veteran for an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  

The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

The service-connected disabilities are right lower extremity DVT, residuals of acromoclavicular separation of the left shoulder, deviation of the right toe, and hypertension.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  

4. Thereafter, the issue of TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


